MEMORANDUM OPINION
Nos. 04-03-00755-CR & 04-03-00756-CR & 04-03-00757-CR
John TSCHOEPE,
Appellant
v.
The STATE of Texas,
Appellee
From the 81st and 218th Judicial District Courts, Atascosa County, Texas
Trial Court Nos. 02-11-0293-CRA & 02-11-0295-CRA & 02-11-0296-CRA
Honorable Olin B. Strauss, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 10, 2003
DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed or suspended sentence in each cause on June 5, 2003.  Appellant filed
a motion for new trial in each cause on June 25, 2003; therefore, appellant's notices of appeal were
due to be filed September 3, 2003.  Tex. R. App. P. 26.2(a)(2).  Appellant, however, filed his notices
of appeal on September 4, 2003.  He did not file a motion for extension of time.  Because appellant
did not timely file his notices of appeal or file a timely motion for extension of time, we lack
jurisdiction to entertain these appeals. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(explaining that the writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure governs out-of-time appeals from felony convictions).  Accordingly, we dismiss appellant's
appeals for lack of jurisdiction.
							PER CURIAM
Do Not Publish